ALLEN, J.
1. When an ultra vires contract has been fully executed by one party thereto, and the other party has received the benefit of the contract, both parties being private corporations for profit, the party which has received the benefit is estopped to question the validity of the contract.
2. When the secretary and treasurer of a private, corporation, who is also a director thereof, without authority _ from its board of directors, and in consideration.of the execution of certain bonds by a -bonding company, executes a contract on the part of the corporation to indemnify the bonding company from loss upon the bonds and the corporation retains the benefits of the execution of the bonds and does not within a reasonable time after notice thereof repudiate the contract of indemnity, the corporation is estopped to deny the validity of the contract upon the ground that the action of the secretary and treasurer in executing the indemnity agreement was without power to bind the corporation.
Judgment reversed.